                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA


JOSEPH ANTONETTI,                       )                3:16-cv-00396-MMD-WGC
                                        )
                  Plaintiff,            )                MINUTES OF THE COURT
                                        )
        vs.                             )                June 3, 2019
                                        )
E.K. MCDANEILS, et al.,                 )
                                        )
                  Defendants.           )
________________________________________)


PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER              REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

        Before the court is Defendant Renee Baker’s Motion for Enlargement of Time to Respond
to Plaintiff’s Requests for Production of Documents (ECF No. 63).

       Good cause appearing, Defendant Renee Baker’s Motion for Enlargement of Time to
Respond to Plaintiff’s Requests for Production of Documents (ECF No. 63) is GRANTED.
Defendant Baker shall have to and including June 8, 2019, to serve his responses to Plaintiff’s
requests for production of documents.

       IT IS SO ORDERED.
                                                   DEBRA K. KEMPI, CLERK

                                                   By:       /s/
                                                          Deputy Clerk
